Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, applicant claims “pre-assembled”.  Examiner is unsure if this is a method step or a state of being.  If applicant intends to claim “un-assembled state”, examiner notes that applicant has not done so.  Examiner notes that claim 6 does not further limit any structure, but seems to claim a method of assembly.  Examiner is unsure how claim 6 alters the scope of the claimed handle assembly of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiner notes that applicant seems to claim the method of assembling the device; applicant is claiming a device, not a method.  Examiner is unsure how claim 6 further limits the scope of the handle of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 5025826 Schoepe, or Schoepe in view of 2009/0218452 Kosiankowski.
Regarding claim 1, Schoepe discloses a handle assembly configured for coupling to a shaft 16, comprising: 

    PNG
    media_image1.png
    582
    300
    media_image1.png
    Greyscale
a handle 12 having an end wall (with countersunk recess and head of screw 28) with a fastener passage 52 extending therethrough and a side wall 44 extending away from the end wall to an open end and defining a conical pocket (figure 2) in communication with the fastener passage (figure 2); 
an adapter (figure 3) configured to be received within the conical pocket (it is, shown in figure 2), the adapter having a plurality of circumferentially spaced jaws (30 and 32) having conical outer surfaces and inner surfaces 41 configured to engage the shaft (with teeth 40); and 
hinged connectors (62, 64) extending circumferentially between adjacent jaws (30 and 32) of the plurality of circumferentially spaced jaws; and, 
a fastener 28 configured to extend through the fastener passage and to threadingly couple to the shaft (as shown in figure 2).
Regarding the term “conical”, Schoepe discloses the use of angled surfaces in both the recess and the adapter, and the adapter of Schoepe as disclosed functions as claimed.  However, should applicant argue that “conical” must have a round cross section, and cannot be generally trapezoidal as disclosed in Schoepe, examiner contends the following 103 rejection would apply:
Schoepe discloses a handle assembly configured for coupling to a shaft 16, comprising: 
a handle 12 having an end wall (with countersunk recess and head of screw 28) with a fastener passage 52 extending therethrough and a side wall 44 extending away from the end wall to an open end and defining a conical pocket (figure 2) in communication with the fastener passage (figure 2); 
an adapter (figure 3) configured to be received within the conical pocket (it is, shown in figure 2), the adapter having a plurality of circumferentially spaced jaws (30 and 32) having outer surfaces and inner surfaces 41 configured to engage the shaft (with teeth 40); and 

a fastener 28 configured to extend through the fastener passage and to threadingly couple to the shaft (as shown in figure 2).
Schoepe does not disclose the use of a “conical” surfaces, but does disclose an angled surface that creates a compressive friction function, along with means to restrict the adapter from rotating.

    PNG
    media_image2.png
    537
    563
    media_image2.png
    Greyscale
Kosiankoski discloses a clamping part with a conical outer surface (figure 4), also having recesses 6a-6c on the exterior surface, capable of moving the device in a linear manner (claim 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a conical surface with the rotation restriction means as known in Kosiankoski, to the similar clamping device with an angled surface and rotation restriction means as taught in Schoepe, as changing the shape of the exterior surface will serve the same function.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.


    PNG
    media_image3.png
    458
    605
    media_image3.png
    Greyscale
Regarding claim 2, Schoepe, or Schoepe as modified discloses the handle assembly of claim 1 wherein the handle 12 includes a body and an insert (annotated in figure 2) carried by the body 12 and defining the conical pocket 44, the insert having a side wall (complimentary shaped side wall for the wedging function, whether that in Schoepe or that of Kosiankoski), a radially outwardly extending flange disposed at one end of the side wall and a radially inwardly extending end wall disposed at an opposite end of the side wall (annotated in figure 2).

Regarding claim 3, Schoepe or Schoepe as modified discloses the handle assembly of claim 1 wherein the handle 12 defines a plurality of circumferentially spaced, radially outwardly extending fins (corners of the non-circular shape of Schoepe, or inwardly extending fins with Kosiankowski) within the complementary shaped pocket 44 and each of the plurality of circumferentially spaced jaws (of the insert of either Schoepe or Kosiankowski) defines a slot configured to receive a corresponding one of the plurality of fins (exterior corners of Schoepe, or the inward ridges 6a-6c of Kosiankowski).

Regarding claim 4, Schoepe or Schoepe as modified discloses the handle assembly of claim 1 having rotation limiting methods (corner of Schoepe, notches of Kosiankowski), but does not disclose a particular shape of the fins used with the notches of Kosiankowski.  
Mackeage discloses the use of fins 11 and 12 used in a conical coupling, the fins having a narrow side and a wide side, which are engaged in notches 15 and 16 of complimentary shape.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any old and well known shape of the fins used as the rotation limiting device in Schoepe or Schoepe as modified, as this performs the same function as the rotation limiting device.  Applicant has not given a function or purpose for the particular fin shape in the specification.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 5, Schoepe or Schoepe as modified discloses the handle assembly of claim 1 wherein the inner surface (that engages the stem 16) of each of the plurality of circumferentially spaced jaws is concave (both inner surfaces of Schoepe and Kosiankowski are concave to engage a round stem within the insert).

so that the conical outer surfaces of the plurality of circumferentially spaced jaws engage a conical pocket side wall (as shown in figure 2) and an axial end of the adapter 14 is spaced from a pocket end wall (coupling 14 protrudes from the insert, shown in figure 2) and, in assembly, the subassembly of the handle 12 and adapter 14 is mounted to the shaft 16 and the fastener 28 is inserted through the fastener passage in the end wall of the handle 12 into the shaft and rotated (threadably engaged) to draw the handle further onto the shaft and the adapter towards the pocket end wall so as to radially compress the plurality of jaws against the shaft.

Regarding claim 7, Schoepe or Schoepe as modified discloses the handle assembly of claim 1 wherein the shaft 16 is a faucet stem (column 3, line 21) and the handle is a faucet handle (title).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677